Scott, J.: The first proposition can not be maintained. This court has decided, in The People v. Holtz, 92 Ill. 426, that an office is not a franchise, and that is conclusive as to this branch of the case. We think the second position is also untenable. The people have no interest in this matter as a State. All the people do is to grant the writ, and we are of opinion,—at least a majority of the court are of opinion,—that the interest of the State in a cause, in order 'to entitle either party to bring it directly to this court in the first instance,, must be a substantial interest,—as, a monetary interest. Ho such interest as that is involved in this case. We think, therefore, on neither ground can this appeal be maintained. Ho franchise is involved, nor has the State any interest of the sort referred to, in this matter. It is purely a local matter, and all the people do is to grant the writ. The motion, therefore, to dismiss will be allowed. Appeal dismissed.